201 F.2d 371
Frieda STEINBERG, Appellant,v.UNITED STATES of America.
No. 14687.
United States Court of Appeals Eighth Circuit.
Dec. 31, 1952.

Maurice J. Gordon, St. Louis, Mo., for appellant.
Ed Dupree, Gen. Counsel, Office of Rent Stabilization, A. M. Edwards, Jr., Asst. Gen. Counsel, Orrice of Rent Stabilization, Nathan Siegel, Sol., Office of Rent Stabilization, and William A. Moran, Sp. Litigation Atty., Office of Rent Stabilization, Washington, D.C., for appellee
PER CURIAM.


1
Appeal from District Court dismissed for want of prosecution, etc.